department of the treasury oq g oe internal_revenue_service washington d c wv 4d tax_exempt_and_government_entities_division oct significant index number werke rakehkeekkkkhkker herkekeeeeeeeekekereeeeeereeeerer here eeekeeeerereeeeeeer rrarrahhaeeaareerankkeahkek hear eeerarerereerereeree in re request for waiver of the minimum_funding_standard for wakkaahhkkerehhrakanrkerkerrrerkakghr cire eee enaene e n wee aehkah company kekkkw rnr plan rrna hkaharaereee arerr reerawhe dear wreak this letter constitutes notice that a waiver of the minimum_funding_standard for the plan for the plan_year ending date has been approved subject_to the following conditions within days of the date of the final favorable waiver letter the company will provide collateral acceptable to the pension_benefit_guaranty_corporation pbgc for the full amount of the plan_year waiver starting with the quarterly contribution due on date the company makes the required quarterly contributions to the plan in a timely fashion while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution until full amortization of the waived amount the company will provide verification of each quarterly contribution to pbgc within five business days of the payment the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending date through and provide verification of each quarterly contribution to pbgc within five business days of the payment under sec_412 of the code the company is restricted from amending the plan to increase benefits and or plan liabilities while any portion of the waived_funding_deficiency remains unamortized with only certain exception as defined in sec_412 the company will copy pbgc on any correspondence with the irs regarding notification or application_for such an exception the company provides proof of payment of all contributions described above ina timely manner to the service and to the pbgc using the fax numbers or addresses below irs - ep classification whekkereeakehanhrekaak rekkearerkearunaakkakkkkkake rereekeeerekeeeereeer rerrereeereereereeeeeeee fax co werk akers pension_benefit_guaranty_corporation kakkkkkk hrekckkrakhrerenhkenakner ree eeeerereekrereeee fax s werkkekrekeakkhkkae if any one of these conditions is not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company is a global provider of digital power control systems to address a business downturn the company divested itself of various business operations but retained most of its pension obligations the company has no other significant debt and it expects to return to profitability once the economy improves and has demonstrated that it is able to fund the plan on an ongoing basis assuming the waiver is granted your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago illinois if you require further assistance in this matter please contact at - kekkan sincerely yours mw th wp william hulteng manager employee_plans technical cc hmhkkekrehkehaakearmkewerkerkhekek manager ep classification baltimore maryland manager ep compliance unit chicago illinois
